DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US 4,721,143) in view of Tanaka et al. (US 2007/0029022), Hanya (US 6,213,182), and Wada et al. (US 2002/0151636). 
Regarding claim 1, Fukushima et al. teaches a passenger car pneumatic tire comprising a tread, a pair of sidewall portions, and a pair of bead portions.  FIG. 1-FIG. 2 illustrates a tire meridian cross-section.  Each bead portion includes a bead core and a bead filler.  T, S, and R are a tread width, a maximum tire width, and a bead width, respectively (col. 2, lines 38-40).  T/S is in a range from 0.60 to 0.65.  R/S is in a range from 0.70 to 0.75.  This means, the bead width is about 107%-125% times the tread width.  [R/S divided by T/S = R/T = bead width/tread width which ranges from 0.70/0.65 to 0.75/0.60 = 1.07-1.25].  Fukushima et al. discloses a working example wherein T/S is 0.62 and R/S is 0.74 (col. 3, lines 45-55).  For the working example: T/S = 0.62 and R/S =0.74, this means R/T = bead width/tread width = 0.74/0.62 ≈ 1.19 which means the bead width is about 119% of a tread width.  Fukushima teaches a passenger car tire having these features improves ride feeling against vibrations and reduces rolling resistance (col. 4, lines 30-35).  
Fukushima et al. is silent to the claimed bead filler height relationship and the claimed an average thickness for the sidewall portion at a deflection region of each sidewall portion.  However, Tanaka et al. teaches a pneumatic tire comprising a bead filler 7 and a sheet-like auxiliary filler 6 to improve driving stability, road noise, riding comfort, and a fuel consumption performance in a balance manner (abstract).  Tanaka et al. discloses a tire size of 205/65R15 which one of ordinary skill in the art would readily At a bead filler height of 30 mm, the bead filler height is about 22.5% of the cross-sectional height (22.5% = 30 mm/133.25 mm x 100).  
As to the thickness of the sidewall portion, Tanaka is silent to the total thickness of a sidewall portion.  Hanya et al., in the same field of endeavor of passenger pneumatic tires, teaches a rubber thickness T measured in the sidewall portions 3 from the outer surface 3S of the tire to the axially outermost carcass cords 11 at the maximum tire section width point P (FIG. 4).  The rubber thickness T is maintained at a substantially constant value in the region Y1 which is defined as extending radially inward and outward from the point P by a distance L2 of at least 5% of the tire section height H.  Thickness To is the minimum thickness at the maximum width point P and it is 1.0-1.5 times the diameter D wherein To is preferably not less than 0.2 mm.  Hanya et al. teaches rubber thickness T is minimized in such a region where the deformation or deflection in bending is maximum to obtain steering stability.  TABLE 1 discloses values for D and To.  The combined thickness of D and To in TABLE 1 ranges from 1.2 mm and 2.4 mm.  Hanya is silent to a thickness for inner liner in a passenger car tire.  Wada et al. teaches a rubber composition for inner liners used in tire (abstract).  Wada et al. teaches a thickness D of an inner liner in a passenger vehicle tire ranges from 0.8 mm to 2.5 mm ([0046]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Fukushima et al. with a bead filler height that is 20% to 30% of a tire cross sectional height and an average thickness of the sidewall portion at a deflection region is 1.0 mm to 3.0 mm since Tanaka et al. discloses a tire size of 205/65R15 and TABLE 1 teaches height of the bead filler may be 30 mm (the bead filler height is about 22.5% of the cross-sectional height (22.5% = 30 mm/133.25 mm x 100), Hanya et al. teaches the rubber thickness T is maintained at a substantially constant value in the region Y1 which is defined as extending radially inward and outward from the point P by a distance L2 of at least 5% of the tire section height H and the rubber thickness T is minimized in such a region where the deformation or deflection in bending is maximum to obtain steering stability wherein TABLE 1 discloses values for D and To and the thickness of D and To combined ranges from 1.2 mm and 2.4 mm and Wada et al. teaches a thickness D of an inner liner in a passenger vehicle tire is from 0.8 mm to 2.5 mm.
Regarding claim 4, refer the rejection for claim 1 for limitations related to the pneumatic tire.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the 
Additional Prior Art of Interest
Shima (US 2014/0090765): bead filler height H3 preferably equal to or less than 0.30 times the cross-sectional height of the tire H4 ([0031]).
Yamamoto (US 2005/0103419): see FIG. 1.  
Hashimura et al. (US 5,386,863): see FIG. 1.
Hashimura et al. (US 5,385,192): see FIG. 1 and FIG. 2.
JP’765 (JP 2013-154765): see FIG. 1 and abstract. 
DE’866 (DE 19715866): see FIG. 1.
EP 0119152: see FIG. 1.
Hubbell (US 6,367,526): the molded bead width is preferably about 1 inch greater than the design rim width D or generally about 15% greater than the design rim width (col. 6, lines 1-5).
Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 2: the prior art of record fails to render obvious a pneumatic tire comprising:
The sidewall portions having an average thickness set to a range of 1.0 mm to 3.0 mm at a deflection region of each sidewall portion including a tire maximum width position, 
The bead filler having a height of from 20% to 30% of a tire-cross-sectional height, 
The bead portion having a bead base width set to range from 115% to 130% of a tread development width of the tread portion, 
Mounted on a standard rim, and the bead base width is 1 inch to 3 inches larger than a rim width of the standard rim, and
In combination with the remaining claimed subject matter of claim 1. 
For claim 5: the prior art of record fails to render obvious a method of manufacturing a pneumatic tire by vulcanizing in a mold forming the pneumatic tire comprising:
The sidewall portions having an average thickness set to a range of 1.0 mm to 3.0 mm at a deflection region of each sidewall portion including a tire maximum width position, 
The bead filler having a height of from 20% to 30% 
the bead portion having a bead base width set to range from 115% to 130% of a tread development width of the tread portion, 
the bead base width is 1 inch to 3 inches larger than a rim width of the standard rim, and
In combination with the remaining claimed subject matter of claim 5.
Response to Arguments
Applicant’s arguments have been considered and are moot in view of the new grounds of rejection applied in this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        03/07/2022